                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                               8:16CR272

       vs.
                                                                 ORDER
JOHN H. TODD,

                      Defendant.


      This matter is before the Court on the Motion for Release from Detention, ECF No.

79, filed by Defendant John H. Todd. The Court finds the Motion should be granted.

      Accordingly,

      IT IS ORDERED:

      1. On November 27, 2019, the United States Marshals Service shall release the

          Defendant from detention;

      2. As a condition of release, Defendant shall report to Dismas Charities located

          at 420 Chambers Street in Sioux City, Iowa on November 27, 2019;

      3. Defendant shall reside in the Dismas Charities residential program until

          probation determines he is eligible for discharge, for a maximum time period of

          180 days;

      4. Defendant shall prove his own transportation to Dismas Charities; and

      5. Defendant is subject to all previously ordered conditions of supervised release.

      Dated this 26th day of November, 2019.

                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge
